Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Victor Jonas on 1/6/2021.
The application has been amended as follows: 
In claim 2, line 1, after the word “wherein” the clause ----each of the plurality of leaflets is coupled to the leaflet frame such that ---- was added 
Claim 5 is canceled. 
In claim 7, line 3, after the word “within” the phrase ---and coupled with---- was added and also after the first recitation of “frame” the clause ---by the cover--- was inserted before the word “and”
Claims 11-14, 16-18 are canceled. 
In claim 19, line 15, after the word “base” the clause “each leaflet base being--- was inserted
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: improper locations of reference numbers 120, 130 in Figures to be corrected for Fig. 3A.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-4, 6-10, 19-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799